Case 8:20-cv-01377-SVW-KES Document 37 Filed 02/05/21 Page 1 of 2 Page ID #:149




  1
  2
  3
                                                                     JS-6
  4
  5
  6
  7
  8
                  THE UNITED STATES DISTRICT COURT
  9        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 10
       ALLYN DULABAY, an individual, ) Case No.: 8:20-cv-01377-SVW-KESx
 11                                  )
 12                      Plaintiff,  ) JUDGMENT
               vs.                   )
 13                                  )
 14    APEX HOME CARE, LLC, a        )
       California Corporation; TESS  )
 15    PEREZ, an individual; ROSE DE )
 16    LA CUESTA, an individual; and )
       DOES 1 through 10, inclusive, )
 17                                  )
 18                     Defendants.  )
                                     )
 19                                  )
 20                                  )
                                     )
 21
 22
 23
 24
 25
 26
 27
 28

                                        JUDGMENT
                                           –1–
Case 8:20-cv-01377-SVW-KES Document 37 Filed 02/05/21 Page 2 of 2 Page ID #:150




  1          On December 23, 2020, defendants Apex Home Care, LLC, Tess Perez,
  2    and Rose De La Cuesta (collectively, “Defendants”) served plaintiff Allyn
  3    Dulabay (“Plaintiff”) with an Offer of Judgment in this action in the total amount
  4    of TWENTY-FIVE THOUSAND U.S. DOLLARS ($25,000.00), inclusive of
  5    costs and attorneys’ fees, pursuant to Fed. R. Civ. P. 68. On December 29, 2020,
  6    Plaintiff accepted the Offer. Dkt. 35.
  7          In accordance with the Offer of Judgment and Notice of Acceptance [Dkt.
  8    35] filed on December 29, 2020, Plaintiff shall have and recover from Defendants,
  9    jointly and severally, the total sum of TWENTY-FIVE THOUSAND U.S.
 10    DOLLARS ($25,000.00), inclusive of costs and attorneys’ fees.
 11          Accordingly, it is ORDERED AND ADJUDGED that a Final Judgment is
 12    entered for Plaintiff and against Defendants for the total sum of TWENTY-FIVE
 13    THOUSAND U.S. DOLLARS ($25,000.00), inclusive of costs and attorneys’
 14    fees, and pursuant to Fed. R. Civ. P. 68, with interest at the legal rate of ten
 15    percent (10%) per annum from the date of the entry of this Judgment. Each party
 16    shall bear their own costs and fees.
 17
 18          IT IS SO ORDERED.
 19
 20
 21            February 5
       Dated: ___________, 2020
                                                 HONORABLE STEPHEN V. WILSON
 22
                                                 UNITED STATES DISTRICT JUDGE
 23
 24
 25
 26
 27
 28

                                              JUDGMENT
                                                 –2–
